 Case 2:19-cv-08409-SK Document 9 Filed 10/30/19 Page 1 of 1 Page ID #:28



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (Cal. Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   +1 310-997-0471
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                 UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 8
                                                          Case No. 2:19-cv-08409-SK
 9
                                                          NOTICE OF SETTLEMENT
10    SHEILA GREEN,
11                       Plaintiff,
12
              v.
13
      MICHAEL & ASSOCIATES, PC,
14
                         Defendant.
15
            PLEASE TAKE NOTICE that SHEILA GREEN (the “Plaintiff”) and MICHAEL &
16
     ASSOCIATES, PC (the “Defendant”), hereby notify the Court the parties have reached settlement,
17

18   and are in process of completing the settlement agreement and filing dismissal papers. The parties

19   anticipate filing dismissal papers within 45 days.
20   DATED: October 30, 2019                                      Respectfully submitted,
21
                                                                  SHEILA GREEN
22
                                                                  By: /s/ Nicholas M. Wajda
23
                                                                  Nicholas M. Wajda
24                                                                WAJDA LAW GROUP, APC
25                                                                6167 Bristol Parkway
                                                                  Suite 200
26                                                                Culver City, California 90230
                                                                  +1 310-997-0471
27                                                                nick@wajdalawgroup.com
28
